DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leterrible et al. (U.S. Patent No. 2003/0173071, “Leterrible”) in view of Basini (U.S. Patent Publication No. 2018/0172361). 

Regarding claim 1, Leterrible discloses heat transfer tube (figs 1-2) for operating in both a heating mode and a cooling mode, the heat transfer tube comprising: 
a tube body comprising an interior surface and an exterior surface, the tube body defining an outer diameter (De) and a wall thickness (Tf); and 
a plurality of adjacent helical fins (2) protruding circumferentially around the interior surface of the tube body, at least one groove (3) disposed between the plurality of adjacent helical fins, each respective groove defining a groove width (LR), each respective helical fin defining a fin height (H), a fin tip width (see annotated fig 1b below), a fin base width (LN), a fin apex angle (alpha), and a fin helix angle (beta).
However, Leterrible does not explicitly disclose wherein a ratio (WT/Do) of the wall thickness (WT) to the outer diameter (Do) is between 0.061 and 0.071. However, Leterrible does teach that the wall thickness and outer diameter may vary in relation to one another in order to acquire desired mechanical properties (¶0052). Therefore the exact ratio of the wall thickness and outer diameter is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the ratio will affect the mechanical properties. It would not have been inventive to determine the optimal ratio via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the ratio be between 0.061 and 0.071. 

    PNG
    media_image1.png
    339
    557
    media_image1.png
    Greyscale

	However, Leterrible does not teach wherein the interior surface of the tube body further comprises a non-fin weld area, the non-fin weld area defining a non-fin height and a non-fin width. Basini, however, discloses a heat transfer tube (fig 1) wherein the interior surface of the tube body further comprises a non-fin weld area (18), the non-fin weld area defining a non-fin height and a non-fin width. Leterrible teaches this as alternative to having the fins arranged on the entire internal surface (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to provide the non-fin weld area of Basini in order to optimize the heat transfer of the tube. 

Regarding claim 2, the combination of Leterrible and Basini discloses all previous claim limitations. However, they do not explicitly disclose wherein the heat transfer tube provides a Cavallini factor between 1.67 and 2.22. However, Leterrible teaches optimizing the Cavallini factor (¶0092), therefore the Cavallini factor is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the ratio will affect the heat transfer of the tube. It would not have been inventive to determine the optimal factor via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the factor be between 1.67 and 2.22. 
 
Regarding claim 3, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible further discloses wherein the tube body is comprised of at least one of: an aluminum and an aluminum alloy (¶0094). 

Regarding claim 4, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein a cross-section of the heat transfer tube defines between 41 and 48 helical fins. However, Leterrible teaches 46-98 fins (¶0032), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to provide 46 fins in order to optimize the heat transfer of the tube. 

Regarding claim 5, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the outside diameter is between 6.85 mm and 7.14 mm. However, Leterrible teaches an outer diameter between 4 and 20 mm (¶0031). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the outside diameter is between 6.85 mm and 7.14 mm in order to optimize the heat transfer of the tube. 

Regarding claim 6, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the wall thickness is between 0.410 mm and 0.510 mm. However, Leterrible does teach optimizing the thickness (Tf) in order to acquire desired mechanical properties (¶0052). Therefore the exact ra wall thickness is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness will affect the mechanical properties. It would not have been inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the thickness be between 0.410 mm and 0.510 mm. 

Regarding claim 7, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the fin height is between 0.144 mm and 0.248 mm. However, Leterrible teaches a fins height ranging from 0.18-0.3 mm (¶0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the fin height be between 0.144 mm and 0.248 mm in order to optimize the heat transfer of the tube. 

Regarding claim 10, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible further discloses wherein the fin apex angle is between 19° and 35° (25°, see ¶0102, tube type E).

Regarding claim 11, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible further discloses wherein the fin helix angle is between 13° and 23° (16, see ¶0102, tube type B).

Regarding claim 12, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the groove width is between 0.102 mm and 0.221 mm. However, Leterrible teaches having the groove width be between 0 to 0.2 mm (¶0092). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the groove width be 0.2 mm in order to optimize the heat transfer of the tube.

Regarding claim 13, Leterrible discloses a heat exchanger (figs 8, 1-2) for operating in both a heating mode and a cooling mode, the heat exchanger comprising: 
a plurality of fins (5, fig 8); 
and at least one heat transfer tube (1) configured to pass a fluid therethrough, the at least one heat transfer tube extending through the plurality of fins, each respective heat transfer tube comprising: 
a tube body comprising an interior surface and an exterior surface, the tube body defining an outer diameter (De) and a wall thickness (Tf); and 
a plurality of adjacent helical fins (2) protruding circumferentially around the interior surface of the tube body, at least one groove (3) disposed between the plurality of adjacent helical fins, each respective groove defining a groove width (LR), each respective helical fin defining a fin height (H), a fin tip width (see annotated fig 1b below), a fin base width (LN), a fin apex angle (alpha), and a fin helix angle (beta).
However, Leterrible does not explicitly disclose wherein a ratio (WT/Do) of the wall thickness (WT) to the outer diameter (Do) is between 0.061 and 0.071. However, Leterrible does teach that the wall thickness and outer diameter may vary in relation to one another in order to acquire desired mechanical properties (¶0052). Therefore the exact ratio of the wall thickness and outer diameter is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the ratio will affect the mechanical properties. It would not have been inventive to determine the optimal ratio via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the ratio be between 0.061 and 0.071. 

    PNG
    media_image1.png
    339
    557
    media_image1.png
    Greyscale

	However, Leterrible does not teach wherein the interior surface of the tube body further comprises a non-fin weld area, the non-fin weld area defining a non-fin height and a non-fin width. Basini, however, discloses a heat transfer tube (fig 1) wherein the interior surface of the tube body further comprises a non-fin weld area (18), the non-fin weld area defining a non-fin height and a non-fin width. Leterrible teaches this as alternative to having the fins arranged on the entire internal surface (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to provide the non-fin weld area of Basini in order to optimize the heat transfer of the tube. 

Regarding claim 14, the combination of Leterrible and Basini discloses all previous claim limitations. However, they do not explicitly disclose wherein the heat transfer tube provides a Cavallini factor between 1.67 and 2.22. However, Leterrible teaches optimizing the Cavallini factor (¶0092), therefore the Cavallini factor is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the ratio will affect the heat transfer of the tube. It would not have been inventive to determine the optimal factor via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the factor be between 1.67 and 2.22. 

Regarding claim 15, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible further discloses wherein the tube body is comprised of at least one of: an aluminum and an aluminum alloy (¶0094). 

Regarding claim 16, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein a cross-section of the heat transfer tube defines between 41 and 48 helical fins. However, Leterrible teaches 46-98 fins (¶0032), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to provide 46 fins in order to optimize the heat transfer of the tube. 

Regarding claim 17, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the outside diameter is between 6.85 mm and 7.14 mm. However, Leterrible teaches an outer diameter between 4 and 20 mm (¶0031). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the outside diameter is between 6.85 mm and 7.14 mm in order to optimize the heat transfer of the tube. 
 Leterrible does not explicitly disclose wherein the wall thickness is between 0.410 mm and 0.510 mm. However, Leterrible does teach optimizing the thickness (Tf) in order to acquire desired mechanical properties (¶0052). Therefore the exact ra wall thickness is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness will affect the mechanical properties. It would not have been inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the thickness be between 0.410 mm and 0.510 mm. 

Regarding claim 19, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible further discloses wherein the fin apex angle is between 19° and 35° (21°, see ¶0103, tube type E) and wherein the fin helix angle is between 13° and 23° (18°, see ¶0103, tube type E).

Regarding claim 20, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the groove width is between 0.102 mm and 0.221 mm. However, Leterrible teaches having the groove width be between 0 to 0.2 mm (¶0092). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the groove width be 0.2 mm in order to optimize the heat transfer of the tube.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leterrible and Basini as applied to claim 1 above, and further in view of Lee et al. (U.S. Patent Publication No. 2011/0000254, “Lee”).

Regarding claim 8, the combination of Leterrible and Basini discloses all previous claim limitations. However, they do not explicitly disclose wherein the fin tip width is between 0.096 mm and 0.156 mm. Lee, however, discloses a heat transfer tube wherein a fin tip width is 0.15 mm (see ¶0074, example 10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible, as modified, to have the fin tip width 0.15 mm in order to optimize the heat transfer of the tube. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leterrible and Basini as applied to claim 1 above, and further in view of Taras et al. (U.S. Patent Publication No. 2015/0377563, “Taras”).

Regarding claim 9, the combination of Leterrible and Basini discloses all previous claim limitations. However, they do not explicitly disclose wherein the fin base width is between 0.18 mm and 0.24 mm. Taras, however, discloses a heat transfer tube wherein a fin base width in 0.212 mm. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible, as modified, to have the fin base width 0.212 mm in order to optimize the heat transfer of the tube. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leterrible and Basini as applied to claim 13 above, and further in view of Lee et al. (U.S. Patent Publication No. 2011/0000254, “Lee”) and in further view of Taras et al. (U.S. Patent Publication No. 2015/0377563, “Taras”).

Regarding claim 18, the combination of Leterrible and Basini discloses all previous claim limitations. Leterrible does not explicitly disclose wherein the fin height is between 0.144 mm and 0.248 mm. However, Leterrible teaches a fins height ranging from 0.18-0.3 mm (¶0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible to have the fin height be between 0.144 mm and 0.248 mm in order to optimize the heat transfer of the tube. 
However, Leterrible does not explicitly disclose wherein the fin tip width is between 0.096 mm and 0.156 mm. Lee, however, discloses a heat transfer tube wherein a fin tip width is 0.15 mm (see ¶0074, example 10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible, as modified, to have the fin tip width 0.15 mm in order to optimize the heat transfer of the tube. 
However, Leterrible does not explicitly disclose wherein the fin base width is between 0.18 mm and 0.24 mm. Taras, however, discloses a heat transfer tube wherein a fin base width in 0.212 mm. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Leterrible, as modified, to have the fin base width 0.212 mm in order to optimize the heat transfer of the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763